DETAILED ACTION
This is an office action on the merits in response to the communication filed on 3/16/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1-20 are pending and are considered in this office action.


103 Rejection
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rest of the argument is moot in light of a new art and new grounds of rejections due to amended claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 10-12, 15, 18 & 19 are rejected under 35 U.S.C 103 as being obvious over Hitchcock et al. (US10475018B1; hereinafter: “Hitchcock”) in view of MUELLER et al. (WO2020028710A1; hereinafter “MUELLER”), and further in view of Lafever et al. (US20180307859A1; hereinafter: “Lafever”).
With respect to claim 1, 10 & 15
Hitchcock teaches the limitations of:
automatically detect an update for contact information associated with the user, wherein the contact information used by at least one server of the plurality of servers to uniquely identify the user (see col.13 ln1-28 the account management logic 230 determines that personal information has been updated. The personal information that has been updated may correspond to personal information that was not previously provided and/or modifications to previously provided personal information. In some scenarios, the account management logic 230 may detect that personal information has been updated automatically without a user taking any specific action to change personal information. For example, the 

Hitchcock in view of LaFever do not explicitly disclose, but Mueller teaches:
a first server of a plurality of servers communicatively coupled in a peer-to-peer network, the first server providing a first service to a user of a plurality of user and comprising a processor and a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor of the first server ([0055], the contact management computing system 905 can include a hardware processor 902, a memory 910, a geo connection mode system 920, a E-production connection mode system 925; [0056], the geo connection mode system 920, can be connected to other nearby client systems 962 via one or more peer-to-peer networks 960. In other embodiments the geo connection mode system 920 can be connected to other client systems via one or more networks 965 (such as the Internet, 3G/Wi-Fi/LTE/5G networks, satellite networks, etc.); [0082], the first user can import contacts from an existing address book (e.g., in a first client system);), causes the first server to: 
update a distributed secure ledger based on the received update for the contact information associated with the user ([0035], In some embodiments when a first user updates their contact  
sending, to each other server of the plurality of servers, a notification that the contact information associated with the user stored in the distributed secure ledger has been updated (see claim 5, generate an update event for a first user profile associated with a first user at a first client system associated with a first user, the update event comprising one or more updated contact information fields; [0040], Users may also create and update events via the contact management application. Non-users who are invited to the event can access it and make changes using a direct link to the event. Event data may be stored on a blockchain, on a server, and/or on a user’s device. In some embodiments the data stored on the blockchain may be encrypted and may be unavailable to the contact management application providers.); and
 a second server of the plurality of servers providing a second service to the user and comprising a processor and a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor of the second server (see claim 8), causes the second server to: 
receive, from the first server, the notification that the contact information associated with the user stored in the distributed secure ledger has been updated (see claim 5,  receive from the first client system an update payload, the update payload identifying a list of contacts selected by the first user, wherein the list of contacts comprises contacts associated with the first user profile, and wherein the update payload comprises updated contact information for each contact in the list of contacts; [0040], Event data may be stored on a blockchain, on a server, and/or on a user’s device. In some embodiments the data stored on the blockchain may be encrypted and may be unavailable to the contact management application providers.), 


Hitchcock in view of Mueller do not explicitly disclose, but LaFever teaches:
the distributed secure ledger comprising a plurality of entries, each entry storing identity information for a user of the plurality of users the distributed secure ledger comprising a plurality of entries, each entry storing identity information for a user of the plurality of users (see Abstract & [0003]; also on [0082],  According to another aspect of another embodiment of the present invention, disclosed herein are methods, computer readable media, and systems for providing electronic data privacy and anonymity to user information stored in a decentralized fashion, e.g., across permissionless systems or using immutable and verifiable distributed ledger technologies, such as blockchain.;[0136], embodiments of the present invention can be utilized to provide data security, privacy, anonymity, and accuracy for Data Subjects such as persons, places or things and/or associated actions, activities, processes and/or traits—even for data that is stored across decentralized storage systems, e.g., in the form of an immutable, verifiable, and distributed ledger, such as is provided by blockchain technology.)
determine whether the distributed secure ledger has been updated to remove the contact information for the user or add contact information for the user ([0400], The system may identify and track the data values contained in the data set reflecting personal information and the processing performed by the controlling entity serving as a trusted party or trusted proxy (3) may select said personal information to be replaced with DDIDs that require access to one or more Replacement Keys (RKs) to re-identify the personal information about Data Subjects. In this example, the resulting modified data set would represent output from the system containing dynamically changing DDIDs in lieu of personal information about Data Subjects. In this manner, the RKs could be altered in the future so that access to personal information about any one or more Data Subject may no longer be re-identified so the applicable Data Subject(s) have the “right to be forgotten,” i.e., they can remove their digital traces from the Internet; see also [0030].)
in response to determining the distributed secure ledger has been updated to remove the contact information for the user, disassociating the contact information from the user in the second service ([0587], BigPrivacy also enables data processors the ability to implement a data subject's individual “Right to be forgotten” (e.g., as required under GDPR Article 17), e.g., by removing links (dissociated) to an individual by “deleting” the keys necessary to create the linkage within the de-identification policy engine—without requiring deletion of the data itself. Rather, just the links between the data and the true identity of the data subject need to be deleted from the look-up table or database.)
 and in response to determining the distributed secure ledger has been updated to add the contact information for the user, associating the contact information with the user in the second service ([0574], BigPrivacy may support Pseudonymisation by separating the information value of data from the ability to attribute (associating) the data back to individuals and may also satisfy the Data Protection by Default requirement of the GDPR by revealing only the data that is necessary at a given time, for a given purpose, for a given user, and then re-protecting the data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hitchcock with the teaching of LaFever/ Mueller as they relate to a system/method of managing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to facilitate the flexibility of linking/unlinking data block in blockchain from server(s). 

With respect to claim 10
Hitchcock teaches the limitations of:
Automatically detecting, by a server providing a service to a plurality of users, an update for contact information associated with a user of the plurality of users, wherein the contact information is used by at least one server of a plurality of servers in a peer-to-peer network to uniquely identify the user (see col.13 ln1-28 the account management logic 230 determines that personal information has been updated. The personal information that has been updated may correspond to personal information that was not previously provided and/or modifications to previously provided personal information. In some scenarios, the account management logic 230 may detect that personal information has been updated automatically without a user taking any specific action to change personal information. For example, the user may begin using a client device 206 a (FIG. 2A) that is registered to a different telephone number. In other scenarios, the user may attempt to manually change personal information for an account or may enter changed personal information in the process of creating a new account….. In box 412, the account management logic 230 determines the accounts of the user that may use the stored personal information 245. These accounts may include accounts that currently rely upon the stored personal information 245 and/or accounts that currently use or are capable of using the stored personal information 245 so as to rely upon the stored personal information 245 in the future; see also col.9 ln21-23, In the embodiments of FIG. 2C, the account management logic 230 may be implemented as part of a proxy server 260 of the account management computing environment 257 b.),

Hitchcock in view of LaFever do not explicitly disclose, but Mueller teaches:
updating, by the server, a distributed secure ledger based on the detected update for the contact information associated with the user ([0035], In some embodiments when a first user updates their contact information they are prompted to send that update to their contacts 605. ……In some embodiments the contact information fields may be stored on a blockchain, on a server, and/or on a user’s device.), 
sending, by the server to each other server of the plurality of servers, a notification that the contact information associated with the user stored in the distributed secure ledger has been updated (see claim 5, generate an update event for a first user profile associated with a first user at a first client system associated with a first user, the update event comprising one or more updated contact information fields; [0040], Users may also create and update events via the contact management application. Non-users who are invited to the event can access it and make changes using a direct link to the event. Event data may be stored on a blockchain, on a server, and/or on a user’s device. In some embodiments the data stored on the blockchain may be encrypted and may be unavailable to the contact management application providers.).

Hitchcock in view of Mueller do not explicitly disclose, but LaFever teaches:
the distributed secure ledger comprising a plurality of entries, each entry storing identity information for a user of the plurality of users ([0600], The term “blockchain” has no single definition, but it is generally used in one of two ways: (i) to refer to a particular method or process for recording, in a digitized, distributed ledger, verifiable, unique, theoretically incorruptible transactions across a decentralized peer-to-peer network of computers; and (ii) to describe the underlying data structures (i.e., blocks) used to represent the transactions themselves, i.e., a chain of blocks of data, where each such block is linked (or “chained”) to the previous block according to a particular algorithmic/programming method.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hitchcock with the teaching of Mueller/Lafever as they relate to a system/method of managing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the 

With respect to claim 15
Hitchcock teaches the limitations of:
Automatically detecting, by a first server, a notification from a second server in a peer-to-peer network with the first server, that contact information for a user has been updated, wherein the contact information is used by the first server to identify the user (see col.13 ln1-28 the account management logic 230 determines that personal information has been updated. The personal information that has been updated may correspond to personal information that was not previously provided and/or modifications to previously provided personal information. In some scenarios, the account management logic 230 may detect that personal information has been updated automatically without a user taking any specific action to change personal information. For example, the user may begin using a client device 206 a (FIG. 2A) that is registered to a different telephone number. In other scenarios, the user may attempt to manually change personal information for an account or may enter changed personal information in the process of creating a new account….. In box 412, the account management logic 230 determines the accounts of the user that may use the stored personal information 245. These accounts may include accounts that currently rely upon the stored personal information 245 and/or accounts that currently use or are capable of using the stored personal information 245 so as to rely upon the stored personal information 245 in the future; see also col.9 ln21-23, In the embodiments of FIG. 2C, the account management logic 230 may be implemented as part of a proxy server 260 of the account management computing environment 257 b.)



wherein the contact information is stored in a distributed secure ledger ([0024], Data fields shared on the contact card may include a keyword unique to the user account, a name, a photo, addresses, email addresses, phone numbers, links to social media, other links, birthdates, other dates, and other data 805.) 

Hitchcock in view of Mueller do not explicitly disclose, but LaFever teaches:
determining, by the first server, whether the distributed secure ledger has been updated to remove the contact information for the user or add contact information for the user ([0063], determining which of a plurality of data attributes or attribute combinations in a database is necessary to complete the requested activity;)
in response to determining the distributed secure ledger has been updated to remove the contact information for the user, disassociating, by the first server, the contact information from the user in the first server  ([0587], BigPrivacy also enables data processors the ability to implement a data subject's individual “Right to be forgotten” (e.g., as required under GDPR Article 17), e.g., by removing links (dissociated) to an individual by “deleting” the keys necessary to create the linkage within the de-identification policy engine—without requiring deletion of the data itself. Rather, just the links between the data and the true identity of the data subject need to be deleted from the look-up table or database.), and in response to determining the distributed secure ledger has been updated to add the contact information for the user, associating the contact information with the user in the second service ([0574], BigPrivacy may support Pseudonymisation by separating the information value of data from the ability to attribute (associating) the data back to individuals and may also satisfy the Data Protection by Default requirement of the GDPR by revealing only the data that is necessary at a given time, for a given purpose, for a given user, and then re-protecting the data.)


With respect to claim 2 & 11
The combination of Hitchcock, Mueller and Lafever teaches the limitations of claim 1 & 10 respectively.  Mueller further teaches: wherein the instructions executed by the processor of the first server further cause the first server to confirm the update for the contact information with the user before updating the distributed secure ledger ([0040], Users may also create and update events via the contact management application. Non-users who are invited to the event can access it and make changes using a direct link to the event. Event data may be stored on a blockchain, on a server, and/or on a user’s device.)

With respect to claim 3 & 12
The combination of Hitchcock, Mueller and Lafever the limitations of claim 1 & 10 respectively.  Lafever further teaches: wherein the instructions executed by the processor of the first server further cause the first server to confirm the update for the contact information with a server providing a verification service before updating the distributed secure ledger ([0601], The process of adding transactions to the blockchain is performed by mining “nodes.” Mining is essentially an algorithmic process that can be used to produce (i.e., increase the supply of) a given virtual currency (e.g., in the case of cryptocurrencies), as well as to verify transactions in the blockchain.)

With respect to claim 8 & 19
The combination of Hitchcock, Mueller and Lafever the limitations of claim 1 & 15 respectively.  Mueller further  teaches: the contact information comprises a phone number ([0025], Data fields shared on the contact card may include a keyword unique to the user account, a name, a photo, addresses, email addresses, phone numbers, links to social media, other links, birthdates, other dates, and other data 805.)

Claims 4-5, 13 & 16 are rejected under 35 U.S.C 103 as being obvious over Hitchcock et al. (US10475018B1; hereinafter: “Hitchcock”) in view of MUELLER et al. (WO2020028710A1; hereinafter “MUELLER”) in view of Lafever et al. (US20180307859A1; hereinafter: Lafever), and further in view of West et al. (US20190340703A1; hereinafter “West”).
With respect to claim 4 & 13
The combination of Hitchcock, Mueller and Lafever the limitations of claim 1 & 10 respectively.  The combination does not explicitly disclose, but West teaches: wherein the verification service is provided by a governmental entity ([0059], The viability of a blockchain based identity system that is verified by government authorities……)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mueller/Lafever/Hitchcock with the teaching of West as they relate to a system/method of managing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to allow a government entity verify the data. 

With respect to claim 5 & 16
The combination of Hitchcock, Mueller and Lafever teaches the limitations of claim 1 & 10 respectively.  The combination does not explicitly disclose, but West teaches: the instructions executed by the processor of the second server further cause the second server to archive a customer history for the user associated with contact information ([0058], a consumer's identity wallet may be configured to retain information regarding their personal preferences, for example their past shopping history, consumption address, and other data that may be used to finalize a sale.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mueller/Lafever/Hitchcock with the teaching of West as they relate to a system/method of managing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to better manage related information in a blockchain transaction. 

Claims 6, 7, 14, 17 & 18 are rejected under 35 U.S.C 103 as being obvious over Hitchcock et al. (US10475018B1; hereinafter: “Hitchcock”) in view of MUELLER et al. (WO2020028710A1; hereinafter “MUELLER”) in view of Lafever et al. (US20180307859A1; hereinafter: Lafever), and further in view of Manning et al. (US20180308134A1; hereinafter: “Manning”).
With respect to claim 6 & 17
The combination of Hitchcock, Mueller and Lafever teaches the limitations of claim 1 & 15 respectively.  MUELLER further teaches: each entry in the distributed secure ledger comprises a customer name for a user, contact information,….([0035], the contact information fields may be stored on a blockchain, on a server, and/or on a user’s device.; [0062],  the contact information update interface 930 can send and/or , 

The combination does not explicitly disclose, but Manning teaches:
a status indicator indicating activated or deactivated ([0169], a transaction information block 401 may also include status 450 specifying the current stage of the transaction. For example, an offer transaction may have a status 450 of “published” when it is posted to the ledger. Upon entering an auction phase, the status 450 of the transaction may be updated to “active”. Upon conclusion of a sale process, such as an auction and subsequent exchange of payment and goods/services, the status of the transaction may be updated to “completed”. The transaction ID 410 of the associated buy transaction may be recorded in the related transactions 440.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hitchcock/Mueller/Lafever with the teaching of Manning as they relate to a system/method of managing digital assets.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to define the type of information recorded in each entry of the distributed ledgers. 

With respect to claim 14
The combination of Hitchcock, Mueller and Lafever teaches the limitations of claim 10.  Lafever further teaches:
wherein the distributed secure ledger comprises a block chain ([0136], Data Subjects such as persons, places or things and/or associated actions, activities, processes and/or traits—even for data that is stored across decentralized storage systems, e.g., in the form of an immutable, verifiable, and distributed ledger, such as is provided by blockchain technology.).

Mueller further teaches: each entry in the distributed secure ledger comprises a customer name for the user, the contact information, and a status indicator ([0035], the contact information fields may be stored on a blockchain, on a server, and/or on a user’s device.; [0062],  the contact information update interface 930 can send and/or receive updates from the blockchain data storage system 975 and/or other client systems 980 via the network 965. The contact information may in some embodiments include email, telephone number, name, other personal websites, Facebook account information, Twitter account information, other social media account information, and other information.),

The combination does not explicitly disclose, but Manning teaches:
the status indicator indicating activated or deactivated  ([0169], a transaction information block 401 may also include status 450 specifying the current stage of the transaction. For example, an offer transaction may have a status 450 of “published” when it is posted to the ledger. Upon entering an auction phase, the status 450 of the transaction may be updated to “active”. Upon conclusion of a sale process, such as an auction and subsequent exchange of payment and goods/services, the status of the transaction may be updated to “completed”. The transaction ID 410 of the associated buy transaction may be recorded in the related transactions 440.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hitchcock/Mueller/Lafever with the teaching of Manning as they relate to a system/method of managing digital assets.  The claimed invention is merely a combination 

With respect to claim 7 & 18
The combination of Hitchcock, Mueller, Lafever and Manning teaches the limitations of claim 6 & 17 respectively.  Lafever further teaches: wherein the distributed secure ledger comprises a block chain ([0136], Data Subjects such as persons, places or things and/or associated actions, activities, processes and/or traits—even for data that is stored across decentralized storage systems, e.g., in the form of an immutable, verifiable, and distributed ledger, such as is provided by blockchain technology.).


Claims 9 & 20 are rejected under 35 U.S.C 103 as being obvious over Hitchcock et al. (US10475018B1; hereinafter: “Hitchcock”) in view of MUELLER et al. (WO2020028710A1; hereinafter “MUELLER”) in view of Lafever et al. (US20180307859A1; hereinafter: Lafever), and further in view of Rafalko (US10740754B2; hereinafter “Rafalko”).
With respect to claim 9
The combination of Hitchcock, Mueller and Lafever teaches the limitations of claim 8. The combination does not explicitly disclose, but Rafalko teaches:  wherein the second service comprises a telecommunication service (col.11 ln14-19, operator node server 120 may be one or more telecommunications company servers adapted to maintain a portion of a distributed ledger for clients authorized or operated by that telecommunications company and used by that telecommunications company's account holders.)


With respect to claim 20
The combination of Hitchcock, Mueller and Lafever teaches the limitations of claim 19. The combination does not explicitly disclose, but Rafalko teaches:   wherein the first server provides a telecommunication service to the user  (col.11 ln14-19, operator node server 120 may be one or more telecommunications company servers adapted to maintain a portion of a distributed ledger for clients authorized or operated by that telecommunications company and used by that telecommunications company's account holders.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Rafalko with the teaching of Mueller/Lafever as they relate to a system/method of managing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to allow telecommunication service provider use the blockchain technology.

Conclusion
THIS ACTION IS MADE FINAL, necessitated by amendments.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 




/YIN CHOI/           Examiner, Art Unit 3685                                                                                                                                                           6/1/2021

/JAMES D NIGH/               Senior Examiner, Art Unit 3685